PER CURIAM.


Attorney disciplinary proceeding; attorney’s license suspended.

In this attorney disciplinary proceeding the Board of Attorneys Professional Responsibility and John J. Farley, an attorney who was admitted to practice in 1956 and who practices in Milwaukee, entered into a stipulation on November 7, 1983, in which it was agreed that Farley made two court appearances on behalf of clients, one in Walworth County Circuit Court and the other in Milwaukee County Circuit Court, while his license to practice law in Wisconsin was suspended, pursuant to SCR 10.03 (6), for nonpayment of state bar dues. It was stipulated that such conduct violated SCR 22.26(2), and that Farley’s license to practice law should be suspended for a period of six months, commencing the date of the stipulation, as discipline for his professional misconduct.
By the terms of the stipulation, Farley waived his right to a formal hearing in the disciplinary proceeding, as well as his right to appeal from the referee’s report and recommendation, and he agreed to pay the costs of the disciplinary proceeding within 90 days of the court’s order of discipline. The referee appointed in the matter, the Honorable John A. Fiorenza, approved the terms of the stipulation on November 21, 1983. It appears that a six-month suspension of Farley’s license is appropriate discipline for his professional misconduct, and it is reasonable that this suspension be effective as of the date on which the parties entered into the stipulation.
It Is Ordered that the license of John J. Farley to practice law in Wisconsin is suspended for a period of six months, commencing November 7,1983.
It Is Further Ordered that John J. Farley pay to the Board of Attorneys Professional Responsibility within 90 *692days of the date of this order the costs of this disciplinary proceeding in the amount of $1,028.44, provided that if the costs are not paid within the time specified, the license of John J. Farley to practice law in Wisconsin shall be revoked forthwith.